In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00169-CR
        ______________________________



           IN RE: JESSE FRANK LARA




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION

        By this original proceeding, Jesse Frank Lara, appearing pro se, seeks a writ of

mandamus asking this Court to order the 8th Judicial District Court in Hopkins County, Texas, to

declare void and vacate a judgment rendered by the 213th Judicial District Court in Tarrant

County, Texas.1

        To be entitled to mandamus relief, a relator must show that the trial court clearly abused

its discretion and that the relator has no adequate remedy by appeal. In re McAllen Med. Ctr.,

Inc., 275 S.W.3d 458 (Tex. 2008) (orig. proceeding). Based upon the record filed with the

petition, this issue is not ripe for determination via mandamus because Lara failed to first seek

relief from the trial court before petitioning for mandamus relief. The trial court cannot be said

to have abused its discretion when it has not first been asked to rule.

        Accordingly, the petition for writ of mandamus is denied.




                                                   Bailey C. Moseley
                                                   Justice

Date Submitted:          October 4, 2012
Date Decided:            October 5, 2012

Do Not Publish




1
 According to the Lara’s petition, he is being held in the Hopkins County jail under two Tarrant County warrants
that stem from the judgment.

                                                       2